department of the treasury internal_revenue_service washington d c dec cc ebeo br4 tl-n-5785-98 uilc 280g number release date memorandum to the field internal_revenue_service national_office field_service_advice this field_service_advice is in response to your memorandum dated september field_service_advice is not binding on examination or appeals and is not a final case determination field_service_advice issued to examination or appeals is advisory only and does not resolve service position on an issue or provide the final basis for closing a case this document is not to be relied upon or otherwise cited as precedent legend purchaser taxpayer year year date date date date issue whether purchaser had an aoption to acquire the stock of taxpayer and therefore constructively owned the stock in year '318 a conclusion based on the facts submitted and assuming the conditions precedent to exercising the options were present on december of year purchaser did not have an aoption in year for purposes of irc '318 and therefore did not constructively own the stock of taxpayer in year facts on date a stock_option agreement option agreement was entered into between purchaser and representatives of the shareholder that controlled the majority of the taxpayer s stock the option agreement granted purchaser an airrevocable option to purchase all of the shares legally or beneficially owned by such stockholder at such time as purchaser may exercise the stock_option during the exercise period at a purchase_price equal to the offer price the exercise period began in year on date also on date purchaser and taxpayer executed a merger agreement the option agreement and merger agreement provided several ways the agreement could be terminated these included the option agreement and merger agreement would terminate if taxpayer received an offer to purchase that exceeded purchaser s offer the option agreement and merger agreement would terminate without timely approval under the hart-scott-rodino antitrust provisions and the option agreement and merger agreement would terminate if purchaser could not obtain proper financing to consummate the purchase on date purchaser exercised its option and acquired the stock of taxpayer your question is whether under the above facts purchaser constructively owned the stock of taxpayer in year you state that on date taxpayer paid sec_280g payments to several executives law and analysis irc '280g provides that no deduction will be allowed for any excess_parachute_payment irc '280g b defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment irc '280g b a defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets all three q as provide that '318 will apply in determining stock ownership see q a c q a d and q a c under irc '318 a a person who has an option to acquire stock is deemed to own the optioned stock warrants convertible debentures and other noncontingent rights to obtain stock at the holder s election will result in attribution for the optioned shares contingencies that remove the election from the optionee s unilateral control generally prevent attribution revrul_68_601 1968_2_cb_124 see also boris i bittker james s eustice federal income_taxation of corporations and shareholders at pp to 6th ed the facts indicate that there are serious conditions precedent which could result in a substantial_risk_of_forfeiture of purchaser s right to exercise the option and so he cannot be said to have the right to obtain the underlying stock at his election both the option agreement and the merger agreement by their terms could be terminated as described above thus it can not be seriously argued that on the day of purchase of the option purchaser had the right to obtained the stock at his election clearly purchaser s ability to exercise the option was seriously restricted he could only have exercised the option at his election on or after date provided that in the interim period none of the contingencies regarding termination occurred case development hazards and other considerations the above conclusion presumes that any additional facts do not reveal that the conditions precedent to exercising the option were eliminated on or before december of year if you have any further questions please call by mary e oppenheimer robert misner assistant chief branch
